Exhibit 10.2

AMENDMENT NO. 1 TO CREDIT AGREEMENT

AMENDMENT dated as of October 26, 2006 to the Credit Agreement dated as of
September 1,2004 (the “Credit Agreement”) among MOODY’S CORPORATION (the
“Company”), the Borrowing subsidiaries, partyt hereto, the LENDERS party thereto
(the “Lenders”), THE BANK OF NEW YORK, as Documentation Agent, CITIBANK, N.A.,
as Syndication Agent, and JPMORGAN CHASE BANK, N.A., as Administrative Agent
(the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the parties hereto desire to amend the Credit Agreement to (i) increase
the limit on sale-leaseback and certain lien transactions to $250,000,000 and
(ii) increase the amount by which the Facility Commitments (as defined in the
Credit Agreement) may be increased under the Credit Agreement to $340,000,000;

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, from and after the Amendment Effective
Date (as defined in Section 8 below), refer to the Credit Agreement as amended
hereby.

SECTION 2. Increase of Limit on Liens. Section 6.01 of the Credit Agreement is
amended by deleting the reference to “$150,000,000” in the proviso and replacing
it with “$250,000,000”.

SECTION 3. Increase of Limit on Sale-Leaseback Transactions. Section 6.04 of the
Credit Agreement is amended by deleting the reference to “$150,000,000” and
replacing it with “$250,000,000.”

SECTION 4. Increase of Expansion Feature of Revolver. Section 2.08(d) of the
Credit Agreement is amended by deleting the reference to “$80,000,000” and
replacing it with “$340,000,000.”

SECTION 5. Representations of Borrower. The Company represents and warrants that
(i) the representations and warranties of the Company set forth in Article 3 of
the Credit Agreement will be true on and as of the Amendment Effective Date and
(ii) no Default will have occurred and be continuing on such date.

 

1



--------------------------------------------------------------------------------

SECTION 6. Governing Law. This Amendment shall be govemed by and construed in
accordance with the laws of the State of New York.

SECTION 7. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures there to and hereto were upon the same instrument.

SECTION 8. Effectiveness. This Amendment shall become effective on the date (the
“Amendment Effective Date”) on which the Administrative Agent shall have
received from each of the Company and the Required Lenders a counterpart hereof
signed by such party or facsimile or other written confirmation (in form
satisfactory to the Administrative Agent) that such party has signed a
counterpart hereof.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

MOODY’S CORPORATION By:  

/s/    Carlton Charles

Name:   Carlton Charles Title:   Vice President Treasurer

 

 

JPMorgan Chase Bank, N.A. as a Lender and as Administrative Agent By:  

/s/    Deborah Winkley

Name:   Deborah Winkley Title:   Vice President

 

 

Citibank, N.A. as a Lender and as Syndication Agent

By:  

/s/    John Judge

Name:   John Judge Title:   Vice President

 

 

The Bank of New York, as a Lender and as Documentation Agent

By:  

/s/    Kevin Higgins

Name:   Kevin Higgins Title:   Vice President

 

 

SunTrust Bank, as a Lender By:  

/s/    Katherine L. Bass

Name:   Katherine L. Bass Title:   Vice President

 

 

Barclays Bank PLC as a Lender By:  

/s/    Phillip F. Bradshaw

Name:   PHILLIP F. BRADSHAW Title:   DIRECTOR, NORTH AMERICA

 

 

The Northern Trust Company, as a Lender By:  

/s/    Ashish S. Bhagwat

Name:   ASHISH S. BHAGWAT Title:   VICE PRESIDENT

 

 

 

3